Appellate Case: 21-9605     Document: 010110749735          Date Filed: 10/06/2022        Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                             October 6, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  DONG ZHANG,

        Petitioner,

  v.                                                             No. 21-9605
                                                             (Petition for Review)
  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, BALDOCK, and CARSON, Circuit Judges.
                  _________________________________

        Petitioner Dong Zhang is a native and citizen of China. An Immigration Judge

 (IJ) denied his applications for asylum, restriction on removal,1 and relief under the

 United Nations Convention Against Torture (CAT) after finding his testimony not

 credible. The Board of Immigration Appeals (BIA) dismissed his appeal, finding no


        *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
        1
        Restriction on removal used to be called “withholding of removal.” Neri-
 Garcia v. Holder, 696 F.3d 1003, 1006 n.1 (10th Cir. 2012) (internal quotation marks
 omitted).
Appellate Case: 21-9605     Document: 010110749735          Date Filed: 10/06/2022        Page: 2



 clear error in the IJ’s determinations that he was not a credible witness and that his

 corroborating evidence was insufficient to establish his entitlement to relief. Mr. Zhang

 now seeks review of the BIA’s order. Exercising jurisdiction under 8 U.S.C. § 1252, we

 deny the petition.

                                      BACKGROUND

        Mr. Zhang entered the United States in 2008 on a temporary visa. The

 Department of Homeland Security (DHS) initiated removal proceedings, charging him as

 removable for overstaying the visa. He conceded removability and sought asylum,

 restriction, and CAT protection on the ground that he fled China to escape persecution

 based on his Christian faith and would be persecuted and tortured if he returned.

    1. Testimony and Documents

        Mr. Zhang testified that he started attending church after an incident in August or

 September 2006, when he was working at a state-owned hotel and its leadership had him

 beaten after he reported theft by hotel executives. The church he attended was a house

 church and the location changed weekly. Although he initially testified that he started

 attending church in December 2006 he later said he first attended in April 2006.

        Mr. Zhang described an incident in August 2008 when he was hosting a house

 church session in his home. Police raided the home and arrested the attendees for

 participating in an illegal meeting. He was taken to a police station where he was

 interrogated and beaten, then detained for five days. He was released after he signed a

 “repentance statement” and paid a fine. R., vol. 1 at 160. His release was conditioned on

 his reporting to the police station weekly and not attending “illegal church.” Id. at 160-

                                               2
Appellate Case: 21-9605      Document: 010110749735        Date Filed: 10/06/2022     Page: 3



 61. Police told his neighbors to monitor him. Mr. Zhang fled China two months later

 and came to the United States. His parents told him not to return to China because the

 police would find him and say that he fled China because he committed a crime.

        Mr. Zhang lived in central California for a few months beginning in October 2008,

 then in the Los Angeles area (Monterey Park) for seven or eight months. He moved to

 Colorado Springs, Colorado, but could not remember when. He lived there for about ten

 months and did not attend church there. He moved back to Monterey Park, but could not

 remember how long he stayed.

        Mr. Zhang said that when he lived in Monterey Park he attended “Methodist

 Christian Church.” Id. at 166-67, 189. He initially testified that he attended that church

 from 2009 to 2010, but later said he attended from 2008 to 2009. When questioned about

 the discrepancy, he said it had “been a while” and he could not remember. Id. at 189.

 The documentary evidence indicated that he started attending that church in January

 2009. Mr. Zhang said he attended the church often enough that he would remember

 details such as its name. However, the documents he submitted in support of his

 application identify the name of the church as “Christ Lutheran Church,” not Methodist

 Christian Church. Id. at 274; id., vol. 2 at 447.

        After his second stint in Monterey Park, Mr. Zhang moved back to Colorado and

 started attending “Boulder City Church” in January 2013. Id., vol. 1 at 168. When asked

 where the church was located, the IJ permitted him to refer to a document he had with

 him for the address of the church. The IJ noted that the court would take Mr. Zhang’s

 need to refresh his recollection “into consideration in assessing the extent to which he can

                                               3
Appellate Case: 21-9605      Document: 010110749735          Date Filed: 10/06/2022      Page: 4



 testify without aid of documents.” Id. at 171. After reviewing the document, Mr. Zhang

 testified that the name of the church was “Boulder Chinese Christian Church.” Id. at 173.

        At the end of the hearing, the IJ noted “significant discrepancies” between his

 testimony and his written application regarding his addresses and places of employment

 in the United States, id. at 217, including that the application did not indicate that he had

 lived in Colorado Springs. Over DHS’s objection, the IJ continued the proceedings to

 give Mr. Zhang an opportunity to provide corrected information and documentation

 establishing his addresses and employers. The IJ noted that the court had no “evidence of

 his claimed current involvement with the church here in Colorado,” and ordered him to

 provide “documentary evidence to substantiate his claims that he is currently practicing

 any religious activity.” Id. at 220. She ordered that the author of any letter submitted to

 substantiate his religious activities be available to testify at the continued hearing so DHS

 would have an opportunity for cross-examination.

        Mr. Zhang submitted an updated application and a letter, purportedly from the

 pastor of his church. The letter states that Mr. Zhang started to attend “Boulder Chinese

 Evangelical Free Church” in January 2013. Id. at 248. When the hearing resumed before

 a different IJ, Mr. Zhang’s counsel acknowledged the IJ’s order that the letter’s author be

 available to testify, but said the pastor was not present because appearing at immigration

 court proceedings was against church policy.




                                               4
Appellate Case: 21-9605      Document: 010110749735          Date Filed: 10/06/2022      Page: 5



    2. The IJ’s Decision

        The IJ denied Mr. Zhang’s application after finding him not credible and

 concluding that his corroborating evidence was either not reliable or insufficient to

 independently carry his burden of proof to establish eligibility for relief.

        The IJ explained that because his application was based on his claim that he is a

 Christian fleeing religious persecution in China, “his continued involvement in and

 practice of Christianity after his arrival in the United States is an important aspect of his

 claim.” Id. at 84. But she found that Mr. Zhang’s evidence that he “continues to be a

 practicing Christian” “contains glaring inconsistencies.” Id. In particular, his testimony

 that the church was called “Methodist Christian Church” conflicted with the letters he

 submitted, which referred to the church as “Christ Lutheran Church,” and his testimony

 about the dates he attended that church was inconsistent—he initially testified that he

 started attending church the month he arrived in Monterey Park (October 2008), but later

 testified that he started attending that church sometime in 2009. Id.

        The IJ identified similar inconsistencies in Mr. Zhang’s testimony about the name

 and denomination of the church he attended in Colorado and discrepancies between that

 testimony and the pastor’s letter, which reflected a different name and denomination.

 She also noted that Mr. Zhang had to refer to documents to refresh his recollection about

 the location of the church. Further, the IJ explained that she afforded the pastor’s letter

 minimal evidentiary weight because (1) despite the previous IJ’s order, the pastor did not

 testify when the hearing resumed, so DHS did not have an opportunity to cross-examine

 him; and (2) the letter was not written on church letterhead and did not provide a sworn

                                               5
Appellate Case: 21-9605        Document: 010110749735        Date Filed: 10/06/2022      Page: 6



 statement from its author, so the court was unable to assess its authenticity. And the IJ

 observed that although the court gave Mr. Zhang an opportunity to “provide . . .

 additional evidence documenting his continued involvement in the Christian religion,”

 the only additional evidence he submitted was the unauthenticated letter. Id. at 85.

        In addition to concerns regarding the evidence about Mr. Zhang’s religious

 activities, the IJ identified other aspects of his evidence that undermined his credibility.

 She described his testimony about his places of residence and employment as “very

 unclear,” noting that he was “unsure about the specific or even general dates of when he

 lived where,” and that after the court ordered him to update his application, the

 information he provided did not account for his whereabouts from May 2009 to March

 2010 and from October 2010 to December 2011, and his employment history had

 “similar gaps in time.” Id.

        The IJ also found discrepancies in the record concerning Mr. Zhang’s account of

 events in China, including inconsistencies in his testimony about when he started

 attending church—at one point he testified that he started attending church after he was

 beaten by his employer in September 2006, but later testified that he attended church for

 the first time in April 2006, months before the beating. Finally, the IJ noted that he did

 not mention the beating in his written application.

    3. The BIA’s Decision

        The BIA affirmed the IJ’s decision, finding no clear error in her adverse

 credibility determination. It discussed the “numerous . . . specific, cogent

 inconsistencies and omissions” the IJ identified in support of her credibility finding,

                                               6
Appellate Case: 21-9605     Document: 010110749735         Date Filed: 10/06/2022       Page: 7



 id. at 4, focusing primarily on: (1) the inconsistencies in Mr. Zhang’s testimony

 about when he started attending church in China; (2) his failure to mention the

 beating by his employer in his written application; (3) the inconsistencies in his

 testimony and the discrepancies between his testimony and the documentary evidence

 about the names and denominations of the churches he attended in the United States

 and his dates of attendance; and (4) the inconsistencies and gaps in his testimony and

 application regarding his places of residence and employment.

        In addition to upholding the IJ’s adverse credibility determination, the BIA

 agreed with the IJ that Mr. Zhang’s corroborating evidence was insufficient to

 independently establish his eligibility for relief. In particular, the BIA concluded the

 IJ did not err in affording minimal weight to the letters Mr. Zhang submitted from the

 churches he attended in the United States, and it held that the IJ reasonably ordered

 that the author of any letter submitted to substantiate his current religious

 involvement be available to testify at the hearing.

        Having concluded that the IJ’s adverse credibility determination was not clearly

 erroneous and that his corroborating evidence was insufficient, the BIA held that the IJ

 properly denied Mr. Zhang’s applications because without credible testimony, he could

 not establish his eligibility for asylum, restriction on removal, or CAT protection.

                                       DISCUSSION

        The BIA reviews an IJ’s credibility findings “for clear error, and only clear error.”

 Kabba v. Mukasey, 530 F.3d 1239, 1244 (10th Cir. 2008). It may not substitute its

 judgment for the IJ’s because when “there are two permissible views of the evidence . . .

                                              7
Appellate Case: 21-9605     Document: 010110749735          Date Filed: 10/06/2022       Page: 8



 the factfinder’s choice between them cannot be clearly erroneous.” Id. at 1245-46

 (internal quotation marks omitted). When the BIA’s application of the clear error

 standard amounts to a factual determination, we review its decision under the deferential

 substantial-evidence standard. Id. at 1244.

        Under that standard, “our duty is to guarantee that factual determinations are

 supported by reasonable, substantial and probative evidence considering the record as a

 whole.” Elzour v. Ashcroft, 378 F.3d 1143, 1150 (10th Cir. 2004). We ensure that the IJ

 gave “specific, cogent reasons for disbelieving [the petitioner’s] testimony,” id. (internal

 quotation marks omitted), and does not base an implausibility finding on “speculation,

 conjecture, or unsupported personal opinion,” id. at 1153. But we do not reweigh the

 evidence. Vladimirov v. Lynch, 805 F.3d 955, 960 (10th Cir. 2015). And we do not

 “question credibility findings that are substantially reasonable.” Ismaiel v. Mukasey,

 516 F.3d 1198, 1205 (10th Cir. 2008) (internal quotation marks omitted). The agency’s

 factual findings “are conclusive unless any reasonable adjudicator would be compelled to

 conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see Htun v. Lynch, 818 F.3d 1111,

 1119 (10th Cir. 2016).

        1. Adverse Credibility Determination

        Mr. Zhang raises several challenges to the BIA’s finding that the IJ’s adverse

 credibility determination was not clearly erroneous.

        First, he claims the BIA erred by discrediting his testimony about his religious

 activities in the United States. He acknowledges that his testimony about the names and

 denominations of the churches he attended was inconsistent, both internally and with the

                                               8
Appellate Case: 21-9605     Document: 010110749735         Date Filed: 10/06/2022        Page: 9



 documentary evidence, but he maintains that the inconsistencies “are relatively minor and

 have very little to do with his actual asylum clam” because they “concern[] matters in the

 United States.” Pet’r’s Br. at 20. The BIA concluded, and we agree, that the extent of

 his religious involvement in the United States was relevant to each of his claims for

 relief. Specifically, to establish his eligibility for asylum, he had to “show both a

 genuine, subjective fear of persecution” based on his Christian faith “and an

 objective basis by credible, direct, and specific evidence in the record, of facts that

 would support a reasonable fear of persecution.” Yan v. Gonzales, 438 F.3d 1249,

 1251 (10th Cir. 2006) (internal quotation marks omitted). To qualify for restriction

 on removal, he had to “show a clear probability” of religious persecution in China.

 Id. (internal quotation marks omitted). And to qualify for CAT protection, he needed

 to show that he would be tortured based on his religious beliefs if he returned to

 China. See id. Accordingly, the BIA properly considered the extent of Mr. Zhang’s

 religious activities in this country, and we cannot say that any reasonable adjudicator

 would be compelled to reach a different conclusion about the credibility of his

 testimony on that subject.2



        2
          We find no error in the BIA’s determination that the IJ properly afforded
 limited weight to the letters Mr. Zhang submitted from the churches he attended in
 the United States. They contradicted aspects of his testimony, and despite the IJ’s
 order, the pastor who wrote the letter about Mr. Zhang’s attendance at the church in
 Colorado did not appear at the hearing, so DHS did not have an opportunity to cross-
 examine him. See Matter of D-R-, 25 I. & N. Dec. 445, 458 (B.I.A. 2011)
 (explaining that IJs have “broad discretion to accept a document as authentic or not
 based on the particular factual showing presented” (internal quotation marks
 omitted)).
                                              9
Appellate Case: 21-9605     Document: 010110749735         Date Filed: 10/06/2022     Page: 10



         We also reject Mr. Zhang’s contention that the BIA’s reliance on

  inconsistencies in his evidence about the denomination of the churches he attended

  amounted to improperly questioning his doctrinal knowledge of Christianity. In Yan,

  we were critical of the IJ’s focus on the petitioner’s “formal, doctrinal knowledge of

  Christianity,” explaining that “a detailed knowledge of Christian doctrine may be

  irrelevant to the sincerity of an applicant’s belief.” Id. at 1255. But the

  inconsistencies the BIA relied on here were about Mr. Zhang’s knowledge of the

  location, denomination, and names of churches he attended and when he attended

  them—factors that the agency reasonably concluded shed light on the extent of his

  participation in Christian activities and the overall strength of his religious

  persecution claim. This is a far cry from the “mini-catechism” on religious doctrine

  at issue in Yan. Id.

         Next, Mr. Zhang takes issue with the BIA’s reliance on inconsistencies in his

  testimony about his residences and places of employment in the United States. He argues

  that the BIA should have overlooked those inconsistencies because they stem from his

  having moved and changed jobs frequently and forgotten the details over time. This

  argument essentially ask us to reweigh the evidence, which we cannot do. See

  Vladimirov, 805 F.3d at 960. And we cannot say that any reasonable adjudicator would

  have disregarded the discrepancies and gaps in his timeline, particularly since the court

  gave him an opportunity to supplement the residence and employment history in his

  application and he failed to do so. We are not persuaded otherwise by Mr. Zhang’s

  argument that “where he has lived at certain times in the United States has nothing to do

                                              10
Appellate Case: 21-9605      Document: 010110749735          Date Filed: 10/06/2022       Page: 11



  with his asylum claim,” Pet’r’s Br. at 25, because an adverse credibility determination

  may be based on any inconsistencies in the applicant’s testimony, regardless of whether

  they go “to the heart of [his] claim,” 8 U.S.C. § 1158(b)(1)(B)(iii).

         Finally, Mr. Zhang argues that the BIA erred by discrediting his testimony about

  events in China—specifically, about the beating by his employer and when he started

  attending church there. Contrary to his contention, the BIA did not err by relying on his

  failure to mention the beating in his written application—omissions on an application can

  form the basis of an adverse credibility determination. See Ismaiel, 516 F.3d at 1205-06.

  And while he maintains that the reference in the application to his employer having

  retaliated against him for trying to “protect [his] basic rights” “indirectly alluded” to the

  beating, Pet’r’s Br. at 32, the BIA was not required to make that inference. See Matter of

  D-R-, 25 I. & N. Dec. 445, 455 (B.I.A. 2011) (a fact-finder “is not required to accept a

  respondent’s assertions, even if plausible, where there are other permissible views of the

  evidence based on the record”). With respect to the inconsistencies in his testimony

  about when he started attending church in China, the BIA acknowledged that he “was not

  explicitly questioned about” that issue so did not have an opportunity to clarify his

  testimony.3 R., vol. 1 at 4. But it concluded that even disregarding that inconsistency,


         3
           We note that “[a]n applicant may be put on notice of inconsistencies in
  different ways, depending on the circumstances.” Matter of Y-I-M-, 27 I. & N. Dec.
  724, 727 (B.I.A. 2019). Explicit questioning is not necessary when an inconsistency
  is “obvious or apparent.” Id. In such cases, the adjudicator may assume that the
  applicant and his counsel “are aware of the inconsistencies, and it is the applicant’s
  responsibility to proffer, with or without prompting, an explanation for what appears
  on its face to be a clear contradiction.” Id. at 727-28 (brackets and internal quotation
  marks omitted).
                                                11
Appellate Case: 21-9605      Document: 010110749735          Date Filed: 10/06/2022      Page: 12



  the other issues the IJ identified supported the adverse credibility determination. Again,

  we cannot say that any reasonable adjudicator would be compelled to conclude

  otherwise.

         The common theme in all of Mr. Zhang’s attacks on the agency’s credibility

  determination is his argument that the inconsistencies in his testimony were the result of

  his fading memory over time, nervousness about testifying, and confusion in a stressful

  situation. These explanations boil down to an argument that the BIA gave too much

  weight to the inconsistencies it identified and too little weight to other aspects of his

  testimony that he thinks are more important. But again, decisions about the relative

  weight of the evidence are within the fact-finder’s discretion, and we will not disturb

  them unless any reasonable adjudicator would be compelled to reach a different

  conclusion. That is not the case here. Considering the record as a whole, the BIA’s

  decision is supported by substantial evidence.

         2. Eligibility for Relief

         Mr. Zhang next argues the IJ and BIA erred by denying his claims for relief

  because he established his entitlement to relief by showing a well-founded fear of

  persecution (asylum), a likelihood of persecution (restriction on removal), and a

  likelihood of torture (CAT), if he returns to China. But these arguments ignore that the IJ

  concluded Mr. Zhang had failed to meet his burden to establish eligibility for asylum,

  restriction, and CAT relief because he had not testified credibly and had not submitted




                                                12
Appellate Case: 21-9605     Document: 010110749735          Date Filed: 10/06/2022        Page: 13



  other evidence that could independently meet his burden.4 And the BIA upheld the IJ’s

  adverse credibility determination. If the agency determines that an applicant’s testimony

  is not credible, it may deny relief on that basis alone. See Matter of M-S-, 21 I. & N. Dec.

  125, 129 (B.I.A. 1995) (“A persecution claim which lacks veracity cannot satisfy the

  burdens of proof and persuasion necessary to establish eligibility for asylum and

  withholding relief.”); Ismaiel, 516 F.3d at 1206 (holding that an adverse credibility

  determination was sufficient to preclude a claim under CAT). As discussed above, the

  BIA did not err in upholding the IJ’s adverse credibility determination. It thus did not err

  in upholding the IJ’s conclusion that Mr. Zhang had not met his burden to establish

  eligibility for asylum, restriction on removal, and CAT relief.

                                       CONCLUSION

         We deny the petition for review.


                                                Entered for the Court


                                                Bobby R. Baldock
                                                Circuit Judge




         4
          Mr. Zhang does not challenge the IJ’s conclusion, which the BIA upheld, that
  the other evidence he submitted did not independently meet his burden to establish
  entitlement to relief. He has therefore waived any such challenge. See Krastev v.
  INS, 292 F.3d 1268, 1280 (10th Cir. 2002) (“Issues not raised on appeal are deemed
  to be waived.”).
                                              13